DETAILED ACTION

In response to the Amendment filed June 3, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 3 – 10 and 14 - 16 are allowable over the Prior Art of Record because it fails to teach or suggest a speed square comprising a retention element configured to retain the extension element in a stowed position, wherein the retention element comprises a plunger configured to extend toward an aperture to retain the extension element in the stowed position responsive to alignment of the plunger and the aperture, wherein the plunger is biased toward the aperture in the stowed position in combination with the remaining limitations of the claims.




Claims 12 - 13 are allowable over the Prior Art of Record because it fails to teach or suggest a speed square comprising an extension element operably coupled to an end of a second side of the triangular flat plate opposite the T bar and an extension lock configured to retain the extension element in an open position, wherein the extension lock comprises an aperture in the extension element or triangular flat plate and a plunger in the other of the extension element and the triangular flat plate, wherein the plunger is biased toward the aperture in the extended position in combination with the remaining limitations of the claims.

Claim 17 is allowable over the Prior Art of Record because it fails to teach or suggest a speed square comprising  an extension element operably coupled to an end of a second side of the triangular flat plate opposite the T bar, the extension element having measurement markings indicated on at least one face, such that the measurement markings of the triangular flat face continue on the extension element, wherein the extension element has a second set of measurement markings on at least one surface of the extension element in combination with the remaining limitations of the claims.







Claims 18 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a speed square comprising an extension element operably coupled to the flat plate to extend away from the second end of the first side, the extension element having a second set of measurement markings indicated a first face, and a third set of measurement markings on a second face that is opposite the first face, wherein the second set of measurement markings is a continuation of the first set of measurement markings, and the third set of measurement markings is substantially identical to the first set of measurement markings in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference relates to the speed square technology but does not disclose the combination as claimed: Dahl (US 5,813,126).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 12, 2021


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861